Citation Nr: 0736572	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  07-29 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Charles G. Mills, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.  He died in March 1993.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).

Procedural history

The procedural history of the instant claim is both long and 
complex.  Because the procedural posture of the case affects 
both the nature of the claim on appeal and the law to be 
applied, the Board will discuss the procedural history of the 
case in some detail.

The appellant initially filed a claim for DIC benefits under 
38 U.S.C.A. § 1318 in September 1999.  See VA Form 21-534 
with attached Exhibits A-J, received September 7, 1999.  
In her September 1999 application for DIC benefits, the 
appellant contended that a March 1957 rating decision which 
denied the veteran service connection for a psychosis was the 
product of clear and unmistakable error (CUE).  The appellant 
essentially argued that but for CUE in the March 1957 rating 
decision, the veteran would have been granted service 
connection for a psychiatric disability during his lifetime 
which would have been rated as totally disabling for more 
than 10 years immediately prior to his death, thereby 
entitling her to DIC benefits under 38 U.S.C.A. § 1318.  She 
also specifically indicated that she was not seeking service 
connection for the cause of the veteran's death.  Id. at 
block 10.

Despite the nature of the appellant's September 1999 claim, 
the RO sent the appellant a letter in March 2000 which 
characterized her claim as one to reopen a previously-denied 
claim of entitlement to service connection for the cause of 
the veteran's death.  The letter essentially advised the 
appellant that such claim could not be reopened in the 
absence of new and material evidence.  [The Board previously 
denied the appellant service connection for the cause of the 
veteran's death in a July 1996 decision, which was 
subsequently affirmed by the United States Court of Appeals 
for Veterans Claims (the Court) in a June 1998 decision.]  
The letter said nothing regarding the § 1318 DIC claim the 
appellant had actually filed.

Following the March 2000 letter, the appellant in May 2001 
again applied for DIC benefits under 38 U.S.C.A. § 1318.  In 
addition to reiterating her previous arguments regarding 
entitlement to DIC benefits under 38 U.S.C.A. § 1318, the 
appellant specifically stated that she was not seeking to 
reopen her previously-denied claim for service connection for 
the cause of the veteran's death.  Several letters from the 
appellant's attorney to the RO over the next two years again 
stated that the appellant sought DIC benefits under § 1318 
(under the CUE theory) and not service connection for the 
cause of the veteran's death.  Despite this correspondence, 
no apparent action on the § 1318 DIC claim was forthcoming.  
The only action from the RO during this time period appears 
to be a letter to the appellant dated in December 2001 
indicating that her death pension claim was being processed 
and apologizing for any delay.  

In March 2004, the appellant filed with the Court a petition 
for extraordinary relief in the nature of mandamus.  The 
petition alleged that the appellant had applied for "death 
pension" benefits premised on the aforementioned CUE 
allegations in 2001, but that VA had failed to adjudicate the 
claim.  The petition sought an order from the Court directing 
VA to adjudicate the appellant's claim.  Following 
representations from VA that the appellant's claim was being 
processed, the petition was dismissed.

Shortly thereafter, in early July 2004, the RO requested 
income information from the appellant to aid in adjudication 
of a death pension claim.  However, a report of contact dated 
later that month indicates that the appellant's attorney 
explained in a phone conversation with RO personnel that the 
appellant was seeking § 1318 DIC benefits and not death 
pension benefits.  See VA Form 119 dated July 21, 2004.  
Despite this conversation, however, the RO denied the 
appellant death pension benefits in March 2005 without 
addressing the § 1318 DIC claim.

The appellant's attorney thereafter submitted a notice of 
disagreement (NOD) with the March 2005 denial of death 
pension benefits and submitted requested income verification 
information.  A statement of the case (SOC) was issued in 
September 2005.  In response to the September 2005 SOC, the 
appellant's attorney submitted a VA Form 9 in October 2005.  
This form, however, did not evidence any desire to appeal the 
denial of death pension benefits.  Instead, the appellant's 
attorney indicated that the appellant was not seeking death 
pension benefits, but rather DIC benefits under § 1318, as he 
had indicated in previous correspondence (the NOD with death 
pension denial apparently notwithstanding).  The attorney 
further requested that adjudication of the § 1318 DIC claim 
begin forthwith.  

The RO thereafter issued a letter in March 2006 which 
purportedly denied entitlement to accrued benefits, DIC, and 
a death pension.  Such letter was unaccompanied by a rating 
decision.  The RO subsequently sent the veteran a letter in 
February 2007 indicating that the March 2006 letter was sent 
in error.

To complicate matters further, in April 2006, the RO issued a 
rating decision which determined that the March 1957 rating 
decision was not the product of CUE.  While the April 2006 
rating decision arguably addressed one aspect of the 
appellant's DIC claim (i.e. the allegation of CUE in the 
March 1957 rating decision), it did not mention entitlement 
to DIC benefits or § 1318.  The appellant's attorney 
thereafter submitted additional correspondence in May 2006 
arguing that appellant was entitled to DIC benefits under § 
1318 and reiterating the CUE contentions.  Although styled as 
a NOD with the April 2006 rating decision, the attorney's May 
2006 letter made clear that the appellant was not raising a 
freestanding CUE claim, but rather raised the issue of CUE in 
the context of her § 1318 DIC claim only.  

Counsel for the appellant thereafter filed another mandamus 
petition with the Court on March 5, 2007, demanding that a 
SOC be issued with respect the purported NODs the appellant 
filed in response to the March 2006 letter or the April 2006 
rating decision.  Only days later, the RO sent the appellant 
letters advising her of the evidence needed to reopen her 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death and advising her of the 
evidence needed to substantiate a claim for death pension 
benefits.  The appellant's attorney promptly responded to 
these letters in April 2007, again indicating that the 
appellant was not seeking death pension benefits or the 
reopening of her service-connection claim for the cause of 
the veteran's death.  The attorney also requested that a SOC 
be issued regarding the April 2006 CUE denial.  

The RO issued a rating decision in June 2007 denying service 
connection for the cause of the veteran's death on the ground 
that new and material evidence had not been submitted.  The 
same rating decision determined that the prior denial of 
service connection for the cause of the veteran's death was 
not the product of CUE.  Again, the § 1318 DIC claim was not 
addressed.

Following the Secretary's response to the appellant's March 
2007 petition, the RO issued a rating decision in July 2007 
which squarely denied the appellant's § 1318 DIC claim, 
including under the CUE theory.  The appellant duly perfected 
an appeal.  Because an appeal has now been properly perfected 
regarding the § 1318 DIC claim and the matter is properly 
before the Board, the Court denied the appellant's mandamus 
petition in August 2007.  The appellant's § 1318 DIC claim  
(and that claim only) is therefore properly before the Board.

Given the appellant's advanced age and the procedural 
anomalies that occurred during the processing of the claim, 
the case was advanced on the Board's docket on November 1, 
2007.  As discussed in greater detail below, however, 
additional development is required before the case can be 
properly adjudicated by the Board.  Accordingly, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As outlined at length above, the appellant's sole contention 
on appeal is that she is entitled to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  That statute provides 
that:

    (a)  The Secretary shall pay benefits 
. . . to the surviving spouse and to the 
children of a deceased veteran described 
in subsection (b) of this section in the 
same manner as if the veteran's death 
were service connected.  
    (b)  A deceased veteran referred to 
in subsection (a) of this section is a 
veteran who dies, not as the result of 
the veteran's own willful misconduct, and 
who was in receipt of or entitled to 
receive . . . compensation at the time of 
death for a service-connected disability 
rated totally disabling if -
        (1)  the disability was continuously 
rated totally disabling for a period of 
10 or more years immediately preceding 
death; 
        (2)  the disability was continuously 
rated totally disabling for a period of 
not less than five years from the date of 
such veteran's discharge or other release 
from active duty; or
        (3)  the veteran was a former 
prisoner of war . . . 
        
38 U.S.C.A. § 1318 (emphasis added).  In other words, as 
pertains to the present appeal, even though the veteran's 
death was not deemed service connected, the appellant may be 
entitled to DIC if the evidence demonstrates that the veteran 
was entitled to receive compensation at a total disability 
rate for a period of at least ten years preceding death.  See 
id.  There have been a number of court decisions over the 
years discussing the meaning of "entitled to receive" as 
used in 38 U.S.C.A. § 1318(b).  The evolution of this area of 
the law is somewhat complicated, and, as such, a summary of 
the law is set forth below.  

At the time the appellant's initial § 1318 DIC claim was 
filed in September 1999, the Court interpreted 38 U.S.C.A. 
§ 1318(b) and its implementing regulation, 38 C.F.R. 
§ 3.22(a)(2) (1999), in a manner such that the survivor was 
"given the right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision on a service-connection-related issue . . 
. based on evidence in the veteran's claims file or VA 
custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable."  Green v. 
Brown, 10 Vet. App. 111, 118 (1997); see also Carpenter 
(Angeline) v. West, 11 Vet. App. 140, 147 (1998); Wingo v. 
West, 11 Vet. App. 307, 309-12 (1998).  In other words, the 
Court held that 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22(a) 
allowed those in the appellant's position to obtain a 
determination of whether the veteran hypothetically would 
have been entitled to receive an award of service connection.  
Id. at 119.  

On January 21, 2000, during the pendency of the appellant's 
claim, VA promulgated a final rule that revised 38 C.F.R. 
§ 3.22 to reflect VA's conclusion "that the phrase 'entitled 
to receive . . . compensation' is most reasonably interpreted 
as referring to cases where the veteran had established a 
legal right to receive compensation for the required period . 
. . but was not actually receiving that compensation."  65 
Fed. Reg. 3,389 (Jan. 21, 2000).  More specifically, the 
definition of "entitled to receive" was amended to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
in the adjudication of a claim or claims.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  In the explanatory text accompanying the 
Final Rule, VA made it clear that it revised 38 C.F.R. § 3.22 
in response to the Court's decisions in Green and its 
progeny, as VA's position was that the Court's interpretation 
of 38 C.F.R. § 3.22 did not accurately reflect the statute or 
VA's intention in issuing the regulation.  65 Fed. Reg. at 
3,390 (Jan. 21, 2000).  

Although the January 2000 revisions to 38 C.F.R. § 3.22 
effectively barred "hypothetical entitlement" theories 
under 38 U.S.C.A. § 1318, as noted above, the appellant's § 
1318 DIC claimed was initially filed in September 1999 - 
several months before those amendments became effective.  In 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
held that the amended version of 38 C.F.R. § 3.22 could not 
be applied retroactively to claims pending when the revised 
version of the regulation went into effect.  Because the 
appellant in the instant case filed her § 1318 DIC claim in 
September 1999, prior to the January 2000 amendments, 
Rodriguez commands that the prior version of § 3.22 is for 
application, and the appellant is therefore free to pursue a 
"hypothetical entitlement" theory.

The Court in Rodriguez also held that VA's duty to notify 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
includes providing specific notice to the claimant of any 
information and evidence not of record that is necessary to 
substantiate a claim for §1318 DIC benefits under a 
hypothetical entitlement theory.  Here, although a March 2007 
letter from the RO arguably informed the appellant of what 
the evidence must show in order to establish entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318, it did not 
specifically inform her of the information and evidence not 
of record that was necessary to substantiate a claim for § 
1318 DIC benefits under a hypothetical entitlement theory.  
The case must therefore be remanded so that the appellant can 
be furnished with a notice letter which adequately addresses 
the evidence needed to substantiate a § 1318 DIC claim under 
a hypothetical entitlement theory.

In remanding the case for VCAA notice compliance action, the 
Board notes that the appellant is somewhat restricted in the 
type of "hypothetical entitlement" claim she can forward on 
appeal.  As noted above, the veteran was denied service 
connection for a psychosis during his lifetime in a March 
1957 rating decision.  Because a final VA decision during the 
veteran's lifetime denied service connection for a psychosis 
(and a total disability rating for the same), the appellant 
is not entitled to a de novo review of that determination in 
the context of her § 1318 DIC claim.  Instead, the appellant 
must show that the March 1957 rating decision was the product 
of CUE in order to prevail on a theory that the veteran's 
alleged psychosis should have been service-connected during 
his lifetime and rated totally disabling for the requisite 
10-year period.  See Marso v. West, 13 Vet. App. 260 (1999); 
38 C.F.R. § 20.1106 (1999).

The appellant would not, however, be limited to CUE 
restrictions were she and her attorney to pursue a 
hypothetical entitlement theory not directly involving a 
psychosis (including a hypothetical entitlement theory 
involving a psychiatric disability other than a psychosis).  
See generally Wingo, supra [holding that where a veteran had 
never filed a claim for VA benefits, the veteran's surviving 
spouse could still file a claim for DIC benefits to 
demonstrate that the veteran would have been entitled to 
receive VA compensation for a 100 percent disability rating 
for 10 continuous years prior to the veteran's death].  
Because the appellant has not been afforded a VCAA notice 
letter regarding the hypothetical entitlement issue as 
required by Rodriguez, it would arguably be prejudicial to 
the appellant for the Board to decide the claim without first 
providing her and her attorney a proper VCAA notice letter 
and affording them the opportunity to pursue a hypothetical 
entitlement theory, including one unrelated to a psychosis.  
See generally Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) [holding that VCAA notice errors are presumed 
prejudicial].

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VCAA 
notice letter regarding her § 1318 DIC 
claim.  Such letter should advise the 
appellant of the information and evidence 
not of record that is necessary to 
substantiate a claim for § 1318 DIC 
benefits under a hypothetical entitlement 
theory.  

2.  After completing any additional 
development deemed necessary, 
readjudicate the appellant's § 1318 DIC 
claim specifically taking into account 
any hypothetical entitlement theory 
raised by the appellant or her attorney.  
If the benefit sought on appeal remains 
denied, the appellant and her attorney 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



